
	

113 S903 IS: Alien Gun Violence Prevention Act of 2013
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 903
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Reid (for
			 Mr. Lautenberg (for himself,
			 Mr. Schumer, Mr. Whitehouse, Mr.
			 Blumenthal, Mr. Durbin, and
			 Mr. Reed)) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To clarify State of residence requirements for aliens and
		  nonimmigrant requirements for purposes of chapter 44 of title 18, United States
		  Code. 
	
	
		1.Short titleThis Act may be cited as the
			 Alien Gun Violence Prevention Act of
			 2013.
		2.State of residence
			 clarificationChapter 44 of
			 title 18, United States Code, is amended—
			(1)in section 921, by adding at the end the
			 following:
				
					(c)For purposes of
				this chapter, an alien, as defined in section 101(a)(3) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(3)), who is legally in the United States
				shall be considered to be a resident of a State only if the alien—
						(1)is residing in
				the State; and
						(2)has resided in
				the State for not less than 90 days before the date of sale or delivery of a
				firearm.
						;
				and
			(2)in section 922—
				(A)in subsection
			 (d)(5)(B), by striking (y)(2) and all that follows and inserting
			 (y), is in the United States not as an alien lawfully admitted for
			 permanent residence;;
				(B)in subsection
			 (g)(5)(B), by striking (y)(2) and all that follows and inserting
			 (y), is in the United States not as an alien lawfully admitted for
			 permanent residence;; and
				(C)in subsection
			 (y)—
					(i)in
			 the heading by striking admitted under nonimmigrant visas and
			 inserting not lawfully
			 admitted for permanent residence;
					(ii)in
			 paragraph (1), by amending subparagraph (B) to read as follows:
						
							(B)the term lawfully admitted for
				permanent residence has the same meaning as in section 101(a)(20) of the
				Immigration and Nationality Act (8 U.S.C.
				1101(a)(20)).
							;
					(iii)in paragraph
			 (2), by striking under a nonimmigrant visa and inserting
			 but not lawfully admitted for permanent residence; and
					(iv)in
			 paragraph (3)(A), by striking admitted to the United States under a
			 nonimmigrant visa and inserting lawfully admitted to the United
			 States but not as an alien lawfully admitted for permanent
			 residence.
					
